            Case 2:20-cv-04113-JP Document 7-1 Filed 12/22/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                                )
STRIKE 3 HOLDINGS, LLC,                         )
                                                )
       Plaintiff,                               )   Civil Case No. 2:20-cv-04113-JP
                                                )
v.                                              )   Judge John R. Padova
                                                )
JOHN DOE infringer identified as using IP       )
address 100.14.104.114,                         )
                                                )
       Defendant.                               )
                                                )

       PROPOSED ORDER ON PLAINTIFF’S MOTION FOR LEAVE TO FILE
     DOCUMENTS UNDER SEAL, MAINTAIN PSEUDONYM IDENTIFIER IN CASE
            CAPTION, AND FOR CONSENT PROTECTIVE ORDER.

      THIS CAUSE came before the Court upon Plaintiff’s Motion for (1) leave to file

Plaintiff’s unredacted Amended Complaint, Amended Civil Cover Sheet, Proposed Summons,

and Proof of Service/Waiver of Service under seal; (2) an order directing the Clerk of the Court

to maintain a pseudonym identifier in case caption; and (3) entry of a consent protective order

(“Motion”), and the Court being duly advised in the premises does hereby:

       ORDER AND ADJUDGE: Plaintiff’s Motion is granted as follows:

       1.      Plaintiff is granted leave to file an unredacted version of its Amended Complaint,

Amended Civil Cover Sheet, Proposed Summons, and Proof of Service/Wavier of Service under

seal. Any document filed under seal must also be electronically filed in redacted form on the

public docket, with redactions made only to remove Defendant’s name, address, alleged

connections between Defendant’s social media (or other information) and their alleged

BitTorrent activity, and/or the names and addresses of any person associated with Defendant.




                                               1
            Case 2:20-cv-04113-JP Document 7-1 Filed 12/22/20 Page 2 of 2




       2.      The Clerk of the Court shall file the approved summons under seal and provide

Plaintiff’s counsel with a copy to effectuate service.

       3.      The Clerk of the Court shall maintain the caption of this case identifying

Defendant as “John Doe infringer identified as using IP address 100.14.104.114.”

       4.      In the event the parties seek to file additional documents containing Defendant’s

name, address, alleged connections between Defendant’s social media and their alleged

BitTorrent activity, and/or the names and addresses of any person associated with Defendant,

such documents must be filed under seal, pursuant to Local Civil Rule 5.1.2(7), and an

appropriately redacted version must be electronically filed on the public docket.

       SO ORDERED this ______ day of _______________________, 202__.


                                              __________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                  2
